DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 05/15/2020.  Claims 1-20 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
Step 1: Claims 1, 12 and 20 are directed to a method, a system to perform the method, and a non-transitory computer-readable medium to perform the method.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claims 1, 12 and 20 recite the limitation of determining a particular data cluster of the plurality of data clusters to which the operational data belongs.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a system”.  That is, other than reciting “by a system” nothing in the claim precludes the step from practically being performed in the mind.  For example, other than “by a system” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of “by a system” does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process.    
Step 2A - Prong 2: Claims 1, 12 and 20 recite the additional element of receiving first training data from a plurality of sensors of an article over a first operating interval of the article, and second training data from the plurality of sensors of the article over a second operating interval of the article; appending first buffer data to the first training data, and the second training data to the first buffer data to provide extended training data; clustering the extended training data into a plurality of data clusters associated with a plurality of operational states of the article; subsequent to clustering, receiving operational data associated with the plurality of sensors of the article over a third operating interval; determining a particular data cluster of the plurality of data clusters to which the operational data belongs; and communicating data indicative of an operational state of the article associated with the particular data cluster to a control system.  The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The system is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the system).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claims 2-11, and 13-19 do not contain limitations that render them subject matter eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs et al. (US 20120191273 A1; hereinafter Jacobs).

Regarding claim 1, Jacobs discloses:
A method implemented by a computing system (system; Figs. 1-2), the method comprising:
receiving, by an equipment monitoring system (EMS) (aircraft data processing unit 12; Fig. 1), first training data (previous flight data; Fig. 9, step 405, [0085]) from a plurality of sensors (sensors 44, 46; Fig. 3) of an article (aircraft 10; Fig. 2) over a first operating interval (time period before the trigger event 306; Fig. 9, [0085]) of the article, and second training data (current flight data; Fig. 9, step 435, [0085]) from the plurality of sensors of the article over a second operating interval (time period after the trigger event 306; Fig. 9, [0085]) of the article;
appending, by the EMS, first buffer data (additional data; Fig. 9, step 415, [0095]) to the first training data (receiving additional data after previous flight data; Fig. 9, [0095]), and the second training data to the first buffer data (receiving current flight data after the additional data; Fig. 9, [0095]) to provide extended training data (flight data recorder file; [0065])(previous flight data, additional data, current flight data are appended in a flight data recorder file; [0095], [0065]);
clustering, by the EMS, the extended training data into a plurality of data clusters (in different operational parameters; [0033]) associated with a plurality of operational states (normal state 302/demand state 304; [0064]) of the article (collecting flight data in different operational parameters obtained in normal state 302/demand state 304 in the flight data recorder file; [0033], [0064]);
subsequent to clustering, receiving, by the EMS, operational data (relevant operational parameters; [0033], [0080]) associated with the plurality of sensors of the article over a third operating interval (after obtaining the previous flight data and the current flight data; [0033], [0080])(retrieving relevant operational parameters after obtaining the previous flight data and the current flight data; [0033], [0080]);
determining, by the EMS, a particular data cluster (in relevant operational parameters; [0033], [0064], [0080]) of the plurality of data clusters to which the operational data belongs (retrieving relevant operational parameters in different operational parameters; [0033], [0080]); and
communicating, by the EMS, data indicative of an operational state of the article associated with the particular data cluster to a control system (ground station server 14; Fig. 1)(transmitting the relevant operational parameters in user defined periodic intervals periodically to the ground station server 14; [0080]).

Regarding claim 2, Jacobs discloses:
further comprising:
storing, to the EMS, data cluster definitions that specify the plurality of data clusters (definitions of the rules in the rules database enables customization of the data files to be stored; [0066]).

Regarding claim 9, Jacobs discloses:
further comprising:
responsive to the article entering into a particular sequence of operational states (certain conditions or events trigger certain functions of the data processing unit 12; [0065]), communicating, by the EMS, the operational data associated with the plurality of sensors of the article to the control system (function to create summary file and transit the summary file to the ground station 14; [0065]).

Regarding claim 10, Jacobs discloses:
wherein receiving the first training data and the second training data from the article comprises:
receiving, by the EMS, the first training data from a plurality of sensors of an aircraft over a first flying time of the aircraft (receiving previous flight data in time period before the trigger event 306; Fig. 9, [0085]), and the second training data from the plurality of sensors of the aircraft over a second flying time of the aircraft (receiving current flight data in time period after the trigger event 306; Fig. 9, [0085]).

Regarding claim 11, Jacobs discloses:
wherein clustering the extended training data into the plurality of data clusters (in different operational parameters; [0033]) associated with the plurality of operational states (flight data in different operational parameters are sensed; [0033]) of the article comprises:
clustering, by the EMS, the extended training data into a plurality of data clusters associated with the plurality of operational states of the aircraft (flight data in different operational parameters are sensed in normal state 302 and demand state 304, in which flight data in different operational parameters in the demand state 304 are abnormal and the transmission rate and intensity increases; [0033], [0064]), wherein the plurality of operational states indicate modes of operation (normal mode/state 302/demand mode/state 304) of a component or subsystem of the aircraft.

Regarding claim 12, Jacobs discloses:
A system (system; Figs. 1-2) comprising:
a memory (memory 62; Fig. 3) that stores instruction code; and
a processor (processing unit 60; Fig. 3) in communication with the memory, wherein the instruction code is executable by the processor to perform operations ([0053]-[0055]) comprising:
receiving first training data (previous flight data; Fig. 9, step 405, [0085]) from a plurality of sensors (sensors 44, 46; Fig. 3) of an article (aircraft 10; Fig. 2) over a first operating interval (time period before the trigger event 306; Fig. 9, [0085]) of the article, and second training data (current flight data; Fig. 9, step 435, [0085]) from the plurality of sensors of the article over a second operating interval (time period after the trigger event 306; Fig. 9, [0085]) of the article;
appending first buffer data (additional data; Fig. 9, step 415, [0095]) to the first training data (receiving additional data after previous flight data; Fig. 9, [0095]), and the second training data to the first buffer data (receiving current flight data after the additional data; Fig. 9, [0095]) to provide extended training data (flight data recorder file; [0065])(previous flight data, additional data, current flight data are appended in a flight data recorder file; [0095], [0065]);
clustering the extended training data into a plurality of data clusters (in different operational parameters; [0033]) associated with a plurality of operational states (normal state 302/demand state 304; [0064]) of the article (collecting flight data in different operational parameters obtained in normal state 302/demand state 304 in the flight data recorder file; [0033], [0064]);
subsequent to clustering, receiving operational data (relevant operational parameters; [0033], [0080]) associated with the plurality of sensors of the article over a third operating interval (after obtaining the previous flight data and the current flight data; [0033], [0080])(retrieving relevant operational parameters after obtaining the previous flight data and the current flight data; [0033], [0080]);
determining a particular data cluster (in relevant operational parameters; [0033], [0064], [0080]) of the plurality of data clusters to which the operational data belongs (retrieving relevant operational parameters in different operational parameters; [0033], [0080]); and
communicating data indicative of an operational state of the article associated with the particular data cluster to a control system (ground station server 14; Fig. 1)(transmitting the relevant operational parameters in user defined periodic intervals periodically to the ground station server 14; [0080]).

Regarding claim 13, Jacobs discloses:
wherein the instruction code is executable by the processor to perform further operations comprising:
storing, to the memory, data cluster definitions that specify the plurality of data clusters (definitions of the rules in the rules database enables customization of the data files to be stored; [0066]).

Regarding claim 18, Jacobs discloses:
wherein the instruction code is executable by the processor to perform further operations comprising:
responsive to the article entering into a particular sequence of operational states (certain conditions or events trigger certain functions of the data processing unit 12; [0065]), communicating the operational data associated with the plurality of sensors of the article to the control system (function to create summary file and transit the summary file to the ground station 14; [0065]).

Regarding claim 19, Jacobs discloses:
wherein in receiving the first training data and the second training data from the article, the instruction code is executable by the processor to perform operations comprising:
receiving the first training data from a plurality of sensors of an aircraft over a first flying time of the aircraft (receiving previous flight data in time period before the trigger event 306; Fig. 9, [0085]), and the second training data from the plurality of sensors of the aircraft over a second flying time of the aircraft (receiving current flight data in time period after the trigger event 306; Fig. 9, [0085]), and
wherein in clustering the extended training data into the plurality of data clusters (in different operational parameters; [0033]) associated with the plurality of operational states (flight data in different operational parameters are sensed; [0033]) of the article, the instruction code is executable by the processor to perform operations comprising:
clustering the extended training data into a plurality of data clusters associated with the plurality of operational states of the aircraft (flight data in different operational parameters are sensed in normal state 302 and demand state 304, in which flight data in different operational parameters in the demand state 304 are abnormal and the transmission rate and intensity increases; [0033], [0064]), wherein the plurality of operational states indicate modes of operation (normal mode/state 302/demand mode/state 304) of a component or subsystem of the aircraft.

Regarding claim 20, Jacobs discloses:
A non-transitory computer-readable medium (memory 62; Fig. 3) having stored thereon instruction code, wherein the instruction code is executable by a processor of a computer to perform operations ([0053]-[0055]) comprising:
receiving first training data (previous flight data; Fig. 9, step 405, [0085]) from a plurality of sensors (sensors 44, 46; Fig. 3) of an article (aircraft 10; Fig. 2) over a first operating interval (time period before the trigger event 306; Fig. 9, [0085]) of the article, and second training data (current flight data; Fig. 9, step 435, [0085]) from the plurality of sensors of the article over a second operating interval (time period after the trigger event 306; Fig. 9, [0085]) of the article;
appending first buffer data (additional data; Fig. 9, step 415, [0095]) to the first training data (receiving additional data after previous flight data; Fig. 9, [0095]), and the second training data to the first buffer data (receiving current flight data after the additional data; Fig. 9, [0095]) to provide extended training data (flight data recorder file; [0065])(previous flight data, additional data, current flight data are appended in a flight data recorder file; [0095], [0065]);
clustering the extended training data into a plurality of data clusters (in different operational parameters; [0033]) associated with a plurality of operational states (normal state 302/demand state 304; [0064]) of the article (collecting flight data in different operational parameters obtained in normal state 302/demand state 304 in the flight data recorder file; [0033], [0064]);
subsequent to clustering, receiving operational data (relevant operational parameters; [0033], [0080]) associated with the plurality of sensors of the article over a third operating interval (after obtaining the previous flight data and the current flight data; [0033], [0080])(retrieving relevant operational parameters after obtaining the previous flight data and the current flight data; [0033], [0080]);
determining a particular data cluster (in relevant operational parameters; [0033], [0064], [0080])of the plurality of data clusters to which the operational data belongs (retrieving relevant operational parameters in different operational parameters; [0033], [0080]); and
communicating data indicative of an operational state of the article associated with the particular data cluster to a control system (ground station server 14; Fig. 1)(transmitting the relevant operational parameters in user defined periodic intervals periodically to the ground station server 14; [0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Nishino (US 20210287154 A1; hereinafter Nishino).

Regarding claim 3, Jacobs discloses:
wherein clustering the extended training data further comprises:
clustering the extended training data into the plurality of data clusters associated with the plurality of operational states of the article (collecting flight data in different operational parameters obtained in normal state 302/demand state 304 in the flight data recorder file; [0033], [0064]).

Jacobs does not specifically disclose:
wherein clustering the extended training data further comprises:
clustering, via a multivariate window-based clustering algorithm.

However, Nishino discloses:
wherein clustering the extended training data further comprises:
clustering, via a multivariate window-based clustering algorithm, the extended training data into the plurality of data clusters (segmenting sensor data into segments using Lag-Aware Multivariate Time-Series Segmentation; [0040]).

Jacobs and Nishino are considered to be analogous because they are in the same field of data processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobs’s data processing of operational states of an aircraft to further incorporate Nishino’s data processing using Lag-Aware Multivariate Time-Series Segmentation for the advantage of generating segments segmented by operating states which results in target data extraction for data analysis (Nishino’s [0044]-[0046]).

Regarding claim 4, Jacobs does not specifically disclose:
wherein clustering, via the multivariate window-based clustering algorithm, the extended training data further comprises:
clustering, via a Toeplitz Inverse Covariance-Based Clustering algorithm, the extended training data into the plurality of data clusters associated with the plurality of operational states of the article.

However, Nishino discloses:
wherein clustering, via the multivariate window-based clustering algorithm, the extended training data (segmenting sensor data into segments using Lag-Aware Multivariate Time-Series Segmentation; [0040]) further comprises:
clustering, via a Toeplitz Inverse Covariance-Based Clustering algorithm, the extended training data into the plurality of data clusters associated with the plurality of operational states of the article (segmenting sensor data into segments using Toeplitz Inverse Covariance-based Clustering; [0040]).

Jacobs and Nishino are considered to be analogous because they are in the same field of data processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobs’s data processing of operational states of an aircraft to further incorporate Nishino’s data processing using Toeplitz Inverse Covariance-based Clustering for the advantage of generating segments segmented by operating states which results in target data extraction for data analysis (Nishino’s [0044]-[0046]).

Regarding claim 5, Jacobs does not specifically disclose:
wherein the Toeplitz Inverse Covariance-Based Clustering algorithm specifies a window size associated with an amount of time, wherein appending the first buffer data to the first training data further comprises:
appending first buffer data having a size equal to the window size to the first training data.

However, Nishino discloses:
wherein the Toeplitz Inverse Covariance-Based Clustering algorithm specifies a window size associated with an amount of time (Toeplitz Inverse Covariance-based Clustering segment the sensor data with boundary positions of the segment; [0040]-[0041]), wherein appending the first buffer data to the first training data further comprises:
appending first buffer data having a size equal to the window size to the first training data (information indicating the size of the events is included to the event data and has boundary positions; [0097], [0040]-[0041]).

Jacobs and Nishino are considered to be analogous because they are in the same field of data processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobs’s data processing of operational states of an aircraft to further incorporate Nishino’s data processing using Toeplitz Inverse Covariance-based Clustering and information indicating the size of the event for the advantage of identifying the kind of events which results in identifying the abnormalities of pieces of equipment (Nishino’s [0097], [0004]).

Regarding claim 6, Jacobs discloses:
wherein the plurality of operational states include valid operational states and invalid operational states (data report including the flight data in different operational parameters is validated; [0033], [0038], [0097]), wherein the method further comprises:
specifying values of the first buffer data so that the first buffer data clusters into an invalid operational state (additional data is data for maintaining accuracy and avoiding ambiguity, not the flight data in different operational parameters; [0088]), and wherein communicating data indicative of the plurality of operational states to the control system (transmitting the relevant operational parameters in user defined periodic intervals periodically to the ground station server 14; [0080]), comprises:
communicating, by the EMS, data indicative of valid operational states to the control system (transmitting the relevant operational parameters in user defined periodic intervals periodically to the ground station server 14; [0080]).

Regarding claim 7, Jacobs discloses:
wherein clustering the extended training data into the plurality of data clusters associated with the plurality of operational states of the article (collecting flight data in different operational parameters obtained in normal state 302/demand state 304 in the flight data recorder file; [0033], [0064]), comprises:
responsive to determining that a threshold amount of extended training data exists (there must be a threshold to determine when to create a new flight data recorder file or to append data to an existing flight data recorder file; [0065]), clustering, by the EMS, the extended training data into the plurality of data clusters associated with the plurality of operational states of the article (collecting flight data in different operational parameters obtained in normal state 302/demand state 304 in the flight data recorder file; [0033], [0064]).

Regarding claim 8, Jacobs discloses:
further comprising:
responsive to the article entering into a particular sequence of operational states, scheduling, by the control system (certain conditions or events trigger certain functions of the data processing unit 12; [0065]).

Jacobs does not specifically disclose:
scheduling maintenance to be performed on the article.

However, Nishino discloses:
responsive to the article entering into a particular sequence of operational states (the probability, the period, and the time when the estimated sensor value is included in the risk range; [0149]), scheduling, by the control system, maintenance to be performed on the article (enables maintenance to be set; [0149]).

Jacobs and Nishino are considered to be analogous because they are in the same field of data processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobs’s function trigger to further incorporate Nishino’s triggering maintenance for the advantage of function triggering maintenance which results in determining maintenance timing and reducing downtime of the equipment (Nishino’s [0003]-[0004]).

Regarding claim 14, Jacobs discloses:
wherein in clustering the extended training data, the instruction code is executable by the processor to perform operations comprising:
clustering, via a multivariate window-based clustering algorithm, the extended training data into the plurality of data clusters associated with the plurality of operational states of the article (collecting flight data in different operational parameters obtained in normal state 302/demand state 304 in the flight data recorder file; [0033], [0064]).

Jacobs does not specifically disclose:
clustering, via a multivariate window-based clustering algorithm.

However, Nishino discloses:
clustering, via a multivariate window-based clustering algorithm, the extended training data into the plurality of data clusters (segmenting sensor data into segments using Lag-Aware Multivariate Time-Series Segmentation; [0040]).

Jacobs and Nishino are considered to be analogous because they are in the same field of data processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobs’s data processing of operational states of an aircraft to further incorporate Nishino’s data processing using Lag-Aware Multivariate Time-Series Segmentation for the advantage of generating segments segmented by operating states which results in target data extraction for data analysis (Nishino’s [0044]-[0046]).

Regarding claim 15, Jacobs discloses:
wherein the plurality of operational states include valid operational states and invalid operational state (data report including the flight data in different operational parameters is validated; [0033], [0038], [0097]), wherein in appending the first buffer data to the first training data, the instruction code is executable by the processor to perform operations comprising:
specifying values of the first buffer data so that the first buffer data clusters into an invalid operational state (additional data is data for maintaining accuracy and avoiding ambiguity, not the flight data in different operational parameters; [0088]), and wherein communicating data indicative of the operational states to the control system (transmitting the relevant operational parameters in user defined periodic intervals periodically to the ground station server 14; [0080]), comprises:
communicating data indicative of valid operational states to the control system (transmitting the relevant operational parameters in user defined periodic intervals periodically to the ground station server 14; [0080]).

Jacob does not specifically disclose:
wherein the multivariate window-based clustering algorithm corresponds to a Toeplitz Inverse Covariance-Based Clustering algorithm that specifies a window size,
appending first buffer data having a size equal to the window size to the first training data.

However, Nishino discloses:
wherein the multivariate window-based clustering algorithm corresponds to a Toeplitz Inverse Covariance-Based Clustering algorithm that specifies a window size (Toeplitz Inverse Covariance-based Clustering segment the sensor data with boundary positions of the segment; [0040]-[0041]),
appending first buffer data having a size equal to the window size to the first training data (information indicating the size of the events is included to the event data and has boundary positions; [0097], [0040]-[0041]).

Jacobs and Nishino are considered to be analogous because they are in the same field of data processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobs’s data processing of operational states of an aircraft to further incorporate Nishino’s data processing using Toeplitz Inverse Covariance-based Clustering and information indicating the size of the event for the advantage of identifying the kind of events which results in identifying the abnormalities of pieces of equipment (Nishino’s [0097], [0004]).

Regarding claim 16, Jacobs discloses:
wherein in clustering the extended training data into the plurality of data clusters associated with the plurality of operational states of the article (collecting flight data in different operational parameters obtained in normal state 302/demand state 304 in the flight data recorder file; [0033], [0064]), the instruction code is executable by the processor to perform operations comprising:
responsive to determining that a threshold amount of extended training data exists (there must be a threshold to determine when to create a new flight data recorder file or to append data to an existing flight data recorder file; [0065]), clustering the extended training data into the plurality of data clusters associated with the plurality of operational states of the article (collecting flight data in different operational parameters obtained in normal state 302/demand state 304 in the flight data recorder file; [0033], [0064]).

Regarding claim 17, Jacobs discloses:
wherein the instruction code is executable by the processor to perform further operations comprising:
responsive to the article entering into a particular sequence of operational states, scheduling, by the control system (certain conditions or events trigger certain functions of the data processing unit 12; [0065]).

Jacobs does not specifically disclose:
scheduling maintenance to be performed on the article.

However, Nishino discloses:
responsive to the article entering into a particular sequence of operational states (the probability, the period, and the time when the estimated sensor value is included in the risk range; [0149]), scheduling, by the control system, maintenance to be performed on the article (enables maintenance to be set; [0149]).

Jacobs and Nishino are considered to be analogous because they are in the same field of data processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobs’s function trigger to further incorporate Nishino’s triggering maintenance for the advantage of function triggering maintenance which results in determining maintenance timing and reducing downtime of the equipment (Nishino’s [0003]-[0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gilbert et al. (US 20030032426 A1) discloses an aircraft communications system; and
Safa-Bakhsh et al. (US 8914149 B2) discloses a platform health monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665